United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3170
                                     ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      *
      v.                              *
                                      * Appeal from the United States
William H. Weddell;                   * District Court for the District
                                      * of South Dakota.
            Defendant,                *
                                      *      [UNPUBLISHED]
Yankton Sioux Tribe, Marty, South     *
Dakota,                               *
                                      *
            Garnishee-Appellant.      *
                                 ___________

                            Submitted: May 11, 1999
                                Filed: May 20, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Yankton Sioux Tribe appeals the district court's denial of the Tribe's motion to
dismiss the Government's postjudgment garnishment of a tribal employee under the
Federal Debt Collection Procedures Act on the basis of the Tribe's sovereign immunity.
Having reviewed the record and the parties' briefs, we are satisfied the district court's
ruling that the Act waives the Tribe's sovereign immunity was correct. We also
conclude that an extended discussion is not warranted. We thus affirm for the reasons
stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-